IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-63,282-02


EX PARTE RAMIRO HERNANDEZ a/k/a RAMIRO HERNANDEZ LLANAS




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. A97-364-1 IN THE 216th JUDICIAL DISTRICT COURT

KERR COUNTY



 Per Curiam.  HERVEY, J., not participating. 


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in February 2000.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Hernandez v. State, No. AP-73,776
(Tex. Crim. App. December 18, 2002). This Court denied Applicant's initial post-conviction
application for writ of habeas corpus.  Ex parte Hernandez, WR-63,282-01 (Tex. Crim. App.
May 3, 2006).  Applicant's instant post-conviction application for writ of habeas corpus was
received in this Court on October 2, 2009.
 Review of this conviction and sentence is currently pending in federal court.  Because
the case is active in federal court, we decline to address the issues.  See Ex parte Soffar, 143
S.W.3d 804 (Tex. Crim. App. 2004).  This application is dismissed.
	IT IS SO ORDERED THIS THE 25TH  DAY OF NOVEMBER, 2009.

Do Not Publish